Citation Nr: 0029974	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-41 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder and 
hypertension.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Henriquez



INTRODUCTION

The veteran had active service from May 1969 to May 1977.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied service 
connection for a heart disorder.  In January 1997, the Board 
remanded the claim for medical record development.  In 
December 1999, the Board again remanded the issue to the RO 
for further development.  In February 2000, the RO denied 
service connection for hypertension, and the veteran 
perfected a timely appeal of that determination.  The case 
has been returned to the Board for appellate review.


REMAND

The veteran contends that he has coronary artery disease, 
including hypertension, which he claims originated during his 
period of active service.  

The service medical records reveal numerous elevated blood 
pressure readings and a diagnosis, in May 1974, of 
hypertension.  Increased blood pressure on previous check was 
noted on a report of history in conjunction with the 
veteran's separation examination.  The examiner indicated 
that the veteran's blood pressure was within normal limits 
with weight loss.  His blood pressure on separation 
examination at that time was 120/80.  A chest X-ray was 
reportedly normal.  The cardiovascular system was normal.  It 
was noted that the veteran was overweight, and weight 
reduction under medical supervision was recommended.  

In December 1999, the Board remanded this case for additional 
evidentiary development.  The RO was instructed to conduct 
additional development of the veteran's claim for a heart 
disorder and provide a VA examination, if necessary.  In a 
February 2000 rating action, the RO denied service connection 
for hypertension on the basis that the diagnosis of 
hypertension in service in May 1974 was not confirmed by 
blood pressure readings taken two or more times on at least 
three different days.  In effect, the RO found that 
hypertension as a chronic disorder - essential hypertension - 
was not demonstrated in service or within the first post 
service year.  The RO noted that pulmonary hypertension, 
cardiomyopathy, and congestive heart failure were diagnosed 
in February 1992, about 15 years following service.  

Numerous private medical records dated from February 1992 to 
July 1995 reveal that the veteran was being followed for 
cardiomyopathy, pulmonary hypertension, and congestive heart 
failure.  The record shows, however, that the veteran was 
diagnosed with diabetes mellitus when hospitalized for 
pneumonia in February 1992.  He was followed thereafter for 
diabetes mellitus that he had difficulty controlling.  At one 
point, coronary artery disease, possibly as a result of his 
diabetes mellitus, was suspected although not confirmed on 
cardiac catheterization.  In addition, there is some question 
as to whether the diagnosed cardiomyopathy has an ischemic 
component.  The veteran's treating cardiologist stated in 
July 1995 that the veteran had dilated idiopathic 
cardiomyopathy, diagnosed by endomyocardial biopsy, and that 
the condition had probably developed over many years.  

By 1996, the veteran was on Zestril, which is indicated for 
the treatment of hypertension.  PHYSICIANS' DESK REFERENCE 
2380 (47th ed. 1993).  He was also on Lasix, which may be 
used for the treatment of hypertension and for edema 
associated with congestive heart failure.  Id. at 1119.  In 
November 1998, his treating cardiologist said that he had 
coronary artery disease and peripheral vascular disease.  A 
private echocardiogram a month earlier demonstrated a 
markedly enlarged left ventricle, and severe generalized left 
ventricular hypokinesis was noted.  

The Board observes that during the pendency of this appeal, 
the requirement that a claim be well grounded before the duty 
to assist could be invoked under 38 U.S.C.A. § 5107(a) (West 
1991) was deleted by legislation.  On the basis of the 
evidence of record, the Board finds that a VA cardiology 
examination is warranted to determine the nature and etiology 
of the veteran's current heart disability and claimed 
hypertension.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  Thereafter, the veteran should be 
afforded a VA cardiology examination to 
determine the nature and extent of all 
current cardiovascular disorders found to 
be present, including hypertension.  The 
examining physician is requested to 
review the claims file, including the 
service medical records, in detail and to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability) that the veteran's 
cardiovascular disease, including 
hypertension if diagnosed, is related to 
the complaints and findings noted in 
service.  The examiner is requested to 
comment on the etiologic significance, if 
any, of the diabetes mellitus diagnosed 
when the veteran was privately 
hospitalized for pneumonia in February 
1992, as well as on the etiologic 
significance, if any, of the July 1995 
statement of the veteran's treating 
cardiologist that he had dilated 
idiopathic cardiomyopathy that had 
probably developed over many years.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

3.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the issues of entitlement to 
service connection for hypertension and a 
heart disorder.  If the benefits sought 
on appeal remain denied, a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

 

